FILED
                                                                       Sep 08 2020, 9:23 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Tony H. Abbott                                             GURDWARA HAR GOBIND
Foley & Abbott, LLC                                        SAHIB JI CORPORATION
Indianapolis, Indiana                                      Elizabeth S. Schmitt
                                                           Wooden McLaughlin LLP
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Harjinder Singh,                                           September 8, 2020
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           20A-CT-959
        v.                                                 Appeal from the Johnson Superior
                                                           Court
Amardeep Singh and Gurdwara                                The Honorable Kevin M. Barton,
Har Gobind Sahib Ji                                        Judge
Corporation,                                               Trial Court Cause No.
Appellees-Defendants.                                      41D01-1806-CT-94




Brown, Judge.




Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020                           Page 1 of 23
[1]   Harjinder Singh appeals the trial court’s entry of summary judgment in favor of

      Gurdwara Hargobind Sahib Ji Corporation (“Gurdwara Hargobind”). 1 We

      reverse and remand for further proceedings.


                                         Facts and Procedural History

[2]   On April 15, 2018, Harjinder visited the gurdwara, or the Sikh place of

      worship, 2 in Greenwood to attend Baisakhi, a special day of celebration. 3 At

      some point after prayer, a “group that was trying to take over control of the

      Gurdwara came into the temple and started a fight,” 4 and a dispute arose that

      became physical. Harjinder was stabbed in the back and assaulted in other

      areas of his person. Appellant’s Appendix Volume III at 107.


      On June 25, 2018, Harjinder filed a complaint against his alleged assailant,

      Amardeep Singh, a member of the Gurdwara Hargobind board, and he later

      amended his complaint to include Gurdwara Hargobind as a defendant. The

      amended complaint alleged that, as an operator of the gurdwara, Gurdwara




      1
       While the caption page of appellee’s brief refers to the entity as “Gurdwara Har Gobind Sahib Ji,”
      Appellee’s Brief at 1 (capitalization omitted), in its answers to Harjinder’s first set of interrogatories,
      Gurdwara Hargobind indicates that the correct legal name is “Gurdwara Shri Guru Hargobind Sahib Ji
      Corporation.” Appellant’s Appendix Volume II at 80.
      2
        In his deposition, Rubaldeep Pawra indicated that Sikhs “usually prefer ‘gurdwara’ but people do use
      ‘temple’ also.” Appellant’s Appendix Volume III at 23.
      3
        In his deposition, Pawra referred to the day of the incident and special day of celebration for the Sikh
      religion as “Vaisakhi.” Appellant’s Appendix Volume III at 28.
      4
        These comments appear in the Gurdwara Hargobind’s answers to the first set of interrogatories, which
      Harjinder designated, see Appellant’s Appendix Volume III at 5, and we construe all factual inferences in
      favor of the nonmovant, Harjinder. See Manley v. Sherer, 992 N.E.2d 670, 673 (Ind. 2013).

      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020                                Page 2 of 23
      Hargobind owed business invitees a duty to maintain its premises in a

      reasonably safe condition which it breached by “failing to reasonably control its

      congregation and failing to provide proper security.” Appellant’s Appendix

      Volume II at 38 (emphasis in original).

[3]   On October 31, 2019, Gurdwara Hargobind filed a motion for summary

      judgment and, in an accompanying brief, argued it did not owe a duty to

      protect Harjinder from the unforeseeable criminal acts of third parties. It

      designated an October 29, 2019 affidavit of a then-current Gurdwara Hargobind

      board member, Rubaldeep Pawra, which stated: prior to April 15, 2018, and in

      response to the 2012 Sikh temple shooting in Wisconsin, Gurdwara Hargobind

      hired off-duty Greenwood Police Department Officers to be present on-site

      during Sunday services and that, from time to time, Gurdwara Hargobind

      would also hire a private security company to provide security for larger events,

      with no written contract, by calling in advance if required. It indicated: prior to

      elections in April 2018, Gurdwara Hargobind was aware of rising tensions

      between two different groups so it notified the Greenwood Police Department

      that it was concerned that certain agitators in the community would cause

      trouble at the temple; the Greenwood Police Department suggested that

      Gurdwara Hargobind send letters to the potential agitators, instructing them

      not to enter the Temple, and that any unauthorized entry would be an unlawful

      trespass; and the letters were sent prior to April 15, 2018, and were provided to

      the Greenwood Police Department so that it was aware of the letters and the

      identities of individuals who were not supposed to be on the property. Pawra’s


      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 3 of 23
affidavit further stated Gurdwara Hargobind made the decision not to

announce the new committee that would be taking control on April 15, 2018, in

an effort to avoid any confrontation, had no knowledge that any acts of

violence were about to occur in part because of the preventative measures

taken, and similarly had no reason to believe the perpetrator who allegedly

stabbed Harjinder would pose any threat of violence on the day of the incident.

It further indicated that off-duty Greenwood Police Department officers, a

Marion County Sheriff, and Central Patrol Security were all on-site that day to

provide security services 5 and that, without the knowledge and consent of

Gurdwara Hargobind, the Chief of Police instructed members of the

Greenwood Police Department to stand down and allow trespassers onto the

property. Gurdwara Hargobind designated its answers to Harjinder’s first set of

interrogatories, which were completed by Pawra and indicated that Central

Patrol Security had been “hired on April 7, 8, 15, and 22, 2018, as well as

various other dates when large events were held” to “ensure the safety of the

Gurdwara’s members,” that “[m]embers of the committee” were in charge of

hiring the security company, and that the “number of security guards present

would depend on the occasion.” Id. at 81. As to what was done to avoid the

incident, Gurdwara Hargobind answered in part that it hired security and it had

“trespassed individuals” who were “known to be trying to take over control of

the Gurdwara.” Id. Additionally, Gurdwara Hargobind designated Harjinder’s



5
 In its answers to the first set of interrogatories, Gurdwara Hargobind indicated that it had hired the officers,
sheriff, and patrol security.

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020                                Page 4 of 23
      answers to its first set of interrogatories, in which he answered, in response to

      being asked to describe his observation of the events which precipitated the

      assault, that the “[d]efendant, suddenly and without provocation, violently

      stabbed” him in the shoulder with a spear. Id. at 102.


[4]   On February 20, 2020, Harjinder filed a brief in response to the motion for

      summary judgment in which he argued that Gurdwara Hargobind had actual

      knowledge of potential danger and actively participated in events which

      precipitated his injury. Appellant’s Appendix Volume III at 10. Specifically,

      Harjinder contended Gurdwara Hargobind’s leadership were “active

      participants in starting and continuing the brawl,” Gurdwara Hargobind’s

      Committee “was planning for trouble at the Temple” on April 15, 2018, and

      that Gurdwara Hargobind knew: tensions were high, some people were “angry

      about the way in which the new Committee had been hand-picked by the old

      Committee,” police had been called the previous weekend to quell a

      disturbance, the old and new Committees had issued Termination Notices to

      twelve members who may have received them from a Sheriff’s deputy as they

      were entering the gurdwara that day with their families, they had arranged for

      more security to be present, and some of their members were carrying weapons.

      Id. at 5, 10-11. He also argued that it assumed a duty to everyone who came to

      worship through the affirmative act of hiring guards.

[5]   Harjinder designated a February 12, 2020 deposition of Pawra and attached

      Gurdwara Hargobind’s “Constitution (By-Laws),” which was dated February

      2010, stamped “Indiana Secretary of State Packet . . . Effective Date:

      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 5 of 23
03/19/2010,” and which contained articles titled “Membership,” 6 “Board of

Directors,” 7 and “Executive Committee (of the Board of Directors).” 8 Id. at 65,

69, 70-71. In the deposition, Pawra explained that every two years an

application for board members was released and that he did not know of any

other qualifications for board membership; that board membership changed

every two years and one could not serve on consecutive boards; and that eleven

individuals selected from the new board of directors serve on the executive

committee. Pawra stated he was first selected as a board member in March or

April of 2018, was serving at the time of the deposition as an executive

committee member, and participated in the selection which nominated him to

the executive committee. He indicated the selection of the committee occurred

by “[m]utual understanding”9 in a school building beside the gurdwara, the

meeting had been relocated because “people who don’t normally attend the

gurdwara” were shouting in the main building, everyone “was asked to go

there,” and some board members chose not to go to the meeting. Id. at 26-27.




6
 This article includes a section titled “2.10 Termination of membership from the Corporation.” Appellant’s
Appendix Volume III at 69.
7
 Under this article, section “4.03 Method of Selection” indicates that the “selection date” was the last
Saturday of March and that the new Board of Directors would take charge on Baisakhi Sunday. Appellant’s
Appendix Volume III at 70.
8
 Under this article, section 5.01 indicates that the executive committee would be selected from the new
Board of Directors on the same day of board selection.
9
 Titled “Method of Selection,” section 5.03 of the Executive Committee article states that “1)
Representatives to the Committee posts shall be selected with mutual understanding. If mutual
understanding is not reached, proceed to step 2,” which indicates an alternative process involving individual
names written on slips and selection by a minor. Appellant’s Appendix Volume III at 71.

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020                              Page 6 of 23
      When asked when that event occurred, Pawra answered that it “was Saturday

      prior to the incident,” and when asked if there were law enforcement or security

      personnel on-site that Saturday, he indicated that law enforcement were called

      and that “around eight officers came in.” Id. at 27. He indicated that, upon

      their arrival, law enforcement asked people to leave and evacuate the building;

      everybody was asked to leave, which “[t]ook awhile”; the board had not

      selected the executive committee by then; and at that point the board moved to

      another building. Id. When asked if he or “the gurdwara t[ook] steps” after the

      election date and before the date of the incident “to avoid further disturbance,”

      Pawra answered in the affirmative and stated, “we hired extra security” and

      “tr[ied] not to announce the committee so there was no shouting or anyone

      making any moves.” Id. at 28. He later indicated that during the incident the

      security guards called the police and that he was told fifty-six police officers

      were dispatched.


[6]   Harjinder also designated a letter dated April 12, 2018, from an attorney writing

      on behalf of Gurdwara Hargobind’s board of directors and executive committee

      titled “Notice of Membership Termination, Exclusion and Denial of Entry . . .

      .” Id. at 87 (capitalization omitted). The letter indicates that the board and

      committee convened on April 11, 2018, and voted to terminate the letter

      recipient’s membership in Gurdwara Hargobind and to bar any participation in

      the temple’s activities. The resolution/minutes terminating membership was

      attached as an exhibit to the letter, and it listed the names of twelve individuals

      who were no longer permitted on the premises. According to Pawra’s


      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020       Page 7 of 23
      deposition, Satnam Singh (“Satnam”) was one of the members of the previous

      committee responsible for the letter, and the Marion County Sheriff was hired

      and present at the gurdwara to hand the letter to any individual who had not

      received it by mail.

[7]   Harjinder additionally designated four video files labeled “Amardeep Hands

      Off Spear,” “Escort Out,” “Swinging the Spear,” and “Vestibule Skirmish,”

      which he stated were recorded on April 15, 2018, using cameras inside the

      gurdwara. Exhibit A-7. See Appellant’s Appendix Volume III at 17. He stated

      the videos showed the “fighting started with the Gurdwara’s president, Satnam

      Singh, pushing Davinder Nijjar, but it spread to engulf others.” Appellant’s

      Appendix Volume III at 7. In his affidavit, Nijjar stated:

              On April 15, 2018, before the fighting broke out, I was watching
              several of the old committee members, including Satnam Singh
              and Jasdeep Pawra, count the money that the Gurdwara had
              received from members that morning. Members of the old
              committee finished counting, and wrote the totals down on a
              piece of paper. I was concerned that the members of the old
              committee were mishandling the money, so I asked to take a
              picture of the paper that logged the money. Several of the old
              committee members, including Satnam Singh and Jasdeep
              Pawra, became angry at my question and threatened me. I
              attempted to walk away from the group, but they followed me. I
              believed that Satnam Singh, who was the president of the old
              committee, shoved me first. Then others then began to shove
              me.


      Id. at 124. In a designated affidavit, Daljit Singh stated that, “before the

      fighting broke out, I witnessed people carrying weapons inside of” the

      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020       Page 8 of 23
      gurdwara; that, “[a]lthough carrying weapons is a religious practice, it was not

      normally done inside the place of worship,” and that he felt threatened by the

      people wielding weapons inside the prayer hall. Id. at 120. According to

      Pawra’s deposition, signs were posted in the gurdwara that no photos or videos

      were allowed to be taken because of “[b]ad publicity, where people do get into

      argument and make the videos and post them online telling this gurdwara is

      doing this, that people are getting argue [sic].” Id. at 45.


[8]   On April 1, 2020, the court granted Gurdwara Hargobind’s motion for

      summary judgment in a seventeen-page order which discussed foreseeability as

      an element of duty in the context of the Indiana Supreme Court’s decision in

      Goodwin v. Yeakle’s Sports Bar, 62 N.E.3d 384 (Ind. 2016), and several

      subsequent decisions of this Court, before finding:


              27. . . . [T]he Gurdwara asserts that “it is not foreseeable that a
              sudden stabbing that Plaintiff described as ‘violent’ and ‘without
              provocation’ . . . would occur in a house of worship”. . . .

              28. Plaintiff presents a more fact specific inquiry of
              foreseeability. . . . [“]In short, they[, the Committee,] knew that
              they were sitting on a potential powder keg and that the least
              spark might set it off. What happened was reasonably
              foreseeable in light of the information known to the Gu[]rdwara’s
              Committee.” . . .

              29. The Supreme Court in Goodwin focused the inquiry on “the
              broad type of plaintiff and harm involved”. Goodwin v. Yeakle’s
              Sports Bar & Grill, Inc., 62 N.E.3d 384, 393 (Ind. 2016). . . .

              30. The broad type of Plaintiff here is a worshiper at a place of
              worship. The broad type of harm is the probability or likelihood

      Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020          Page 9 of 23
        that an act of violence will be committed. Places of worship are
        historically places of peace. This is no different in Sikhism
        whose members follow the Five Virtues of truth, compassion,
        contentment, humility and love.

        31. In fairly applying the “broad type of plaintiff and harm
        involved” as set forth in Goodwin, it would not be foreseeable that
        a worshiper at a place of worship[] would have committed
        against the worshiper an act of violence by a fellow worshiper.
        Accordingly, a duty would not arise to provide security to protect
        the worshiper.

        32. However, the Court has to take into account that a more fact
        specific standard has been applied by the Court of Appeals and
        recognized by the [Indiana] Supreme Court in Cavanaugh[‘s Sports
        Bar & Eatery, Ltd. v. Porterfield, 140 N.E.3d 837 (Ind. 2020)].

        The Court looks at the factors cited by the Plaintiff.

                 A. “They (the Committee) knew that tensions were high,”
                 . . . . Plaintiff’s statement is accurate.

                 B. “that some people were angry about the way in which
                 the new Committee had been hand-picked by the old
                 Committee,” . . . . There is no evidence that the “new
                 committee” was “handpicked” by the “old committee”.

                 C. “that police had been called to the Gurdwara the
                 previous weekend to quell a disturbance,”

                 Police were called the Saturday preceding April 15.

                 The “disturbance” consisted of people “shouting”.

                 D. “that the old and new Committees had issued
                 Termination Notices to members who may have received
                 them from a Sheriff’s deputy as they were entering the
                 Gurdwara that day with their families,” . . . . A written
                 Notice of termination of membership was prepared by [an]

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020     Page 10 of 23
                 attorney . . . to the [a]ffected members. The Notice was
                 sent out to the effected members. . . . The statement is
                 accurate as set forth, although it does not include the
                 relevant information that notices of termination had been
                 mailed prior to April 15, 2018.

                 E. “that they had arranged for more security to be present.
                 . . . That statement is correct.

                 F. “and that some of their members were carrying
                 weapons.”

                 Weapons are present. Weapons in the Sikh religion
                 represent homage to the warrior ancestors who defied the
                 Mughal Empire.

        33. Plaintiff classifies the broad type of Plaintiff as “any person
        present at the Gu[r]dwara when Committee members and its
        president, Satnam Singh, pushed and shoved Davinder Nij[j]ar in
        a tense and polarized environment.”

                                               *****

        35. Plaintiff’s “broad type of harm includes the injuries resulting
        from the brawl that was ignited by the those (sic) actions.”

        36. In delving further into the specific facts, tension was present.
        Certain individuals believed that those individuals should be
        represented on the Committee in charge of the Gurdwara. From
        this knowledge, Plaintiff asserts that foreseeability would create a
        duty upon the Gurdwara to provide security during a religious
        ceremony.

        37. The Court is unable to correlate that knowledge of tensions
        arising from a dispute over the leadership of the Gurdwara makes
        it foreseeable that violence will result. . . . Here, there is no
        evidence of prior violence. There is no[] evidence that the
        Gurdwara had knowledge that Amardeep Singh had been
        responsible for acts of Violence. The disturbance to which

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 11 of 23
        Plaintiff refers consisted of shouting. Of all occasions, religious
        ceremonies would be most antithetical to violence. The Court
        does not find a basis from event [sic] leading up to the physical
        altercation that the Gurdwara would have had contemporaneous
        evidence of imminent harm as set out in Cavanaugh’s . . . .

        38. Plaintiff posits the creation of the duty in the interaction
        between Nijjar and [the Committee president]. Effectively,
        Plaintiff removes the element of foreseeability and turns the
        determination of duty into a pure policy determination.

        39. Even assuming that foreseeability was established, what are
        the parameters of the duty imposed upon the Gurdwara? Two,
        and later three, private security guards were present after the two
        off duty police officers were directed to stand down. . . .
        Ultimately fifty-six police officers responded to the Gurdwara on
        April 15, 2018. Plaintiff is asserting that knowledge of tension
        creates a duty to have an indeterminate number of security
        officers of up to fifty-six present during a religious observance.
        Even casting foreseeability aside and making an analysis from a
        pure social policy standpoint (the third element of Webb[ v. Jarvis,
        575 N.E.2d 992 (Ind. 1991), reh’g denied]) the Court is unable to
        conclude that duty would be so expansive.

        40. . . . [T]he Court is unable to conclude that violence was
        foreseeability [sic] so as to create a duty.

        41. Plaintiff then asserts that Defendant Gurdwara “assumed a
        duty to everyone who came to the Gurdwara to worship,
        including the Plaintiff, through the affirmative act of hiring
        security guards.”

                                               *****

        43. Defendant Gurdwara had not hired security to protect
        worshipers from fellow worshipers. . . .

        44[.] Security was on[-]site to protect against external threats.


Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020        Page 12 of 23
       Appellant’s Appendix Volume II at 26-32 (some internal citations omitted).

       Finding no genuine issue of material fact, the court entered summary judgment

       in favor of Gurdwara Hargobind and against Harjinder.


                                                     Discussion

[9]    The issue is whether the trial court erred in entering summary judgment in

       favor of Gurdwara Hargobind. We review an order for summary judgment de

       novo, applying the same standard as the trial court. Hughley v. State, 15 N.E.3d

       1000, 1003 (Ind. 2014). The moving party bears the initial burden of making a

       prima facie showing that there are no genuine issues of material fact and that it is

       entitled to judgment as a matter of law. Manley v. Sherer, 992 N.E.2d 670, 673

       (Ind. 2013). Summary judgment is improper if the moving party fails to carry

       its burden, but if it succeeds, then the nonmoving party must come forward

       with evidence establishing the existence of a genuine issue of material fact. Id.

       We construe all factual inferences in favor of the nonmoving party and resolve

       all doubts as to the existence of a material issue against the moving party. Id.

       Summary judgment is rarely appropriate in negligence cases because they are

       particularly fact-sensitive and are governed by a standard of the objective

       reasonable person, which is best applied by a jury after hearing all the evidence.

       Miller v. Rosehill Hotels, LLC, 45 N.E.3d 15, 19 (Ind. Ct. App 2015) (citing

       Kramer v. Catholic Charities of Diocese of Fort Wayne-S. Bend, Inc., 32 N.E.3d 227,

       231 (Ind. 2015)).


[10]   Harjinder argues that Gurdwara Hargobind had a duty, which arose from the

       foreseeability of his injury, to take reasonable precautions to protect him from
       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 13 of 23
       injury at the hands of others at the temple. He asserts reasonable inferences

       support the conclusion that Gurdwara Hargobind had reason to know a violent

       reaction to the shoving incident would spark a widespread altercation likely

       resulting in injury, and that the knowledge and actions of the president of the

       Executive Committee are imputed to Gurdwara Hargobind. He further argues

       that Gurdwara Hargobind assumed a duty to everyone who attended to

       worship through the affirmative act of arranging for extra security to be on-site

       and that the court’s related findings are contrary to the evidence.

[11]   Gurdwara Hargobind maintains it had no warning that a physical attack was

       imminent at the time of the incident, that the occurrence of a verbal altercation

       the weekend before was immaterial, and that Harjinder’s proposed

       interpretation of the duty would make premises owners the insurers of their

       invitees. It further argues that, even if this Court were to determine there was a

       duty owed or assumed, it did not breach the duty as it took all reasonable

       measures on April 15, 2018, to provide a safe environment for its worshippers.

[12]   In maintaining that the trial court correctly determined it did not owe or

       assume any duty to protect Harjinder from an unforeseeable physical

       altercation at the temple on April 15, 2018, Gurdwara Hargobind points to

       Cavanaugh’s, 140 N.E.3d 837 (Ind. 2020), the Indiana Supreme Court’s latest

       jurisprudence on the issue. In concluding that the duty of a landowner to

       protect the plaintiff did not extend to an unforeseeable criminal attack, the

       Court stated:



       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020    Page 14 of 23
        Landowners must “take reasonable precautions to protect
        invitees from foreseeable criminal attacks.” Rogers v. Martin, 63
        N.E.3d 316, 326 (Ind. 2016) (citation omitted). Ascertaining
        whether this duty extends to “the criminal act at issue,” Goodwin
        v. Yeakle’s Sports Bar & Grill, Inc., 62 N.E.3d 384, 389 (Ind. 2016),
        in a “particular scenario,” Rogers, 63 N.E.3d at 320, hinges on the
        foreseeability of the attack, requiring “a general threshold
        determination that involves an evaluation of (1) the broad type of
        plaintiff and (2) the broad type of harm,” id. at 325. When
        considering these categories, courts should determine whether
        the defendant knew or had reason to know of any present and
        specific circumstance that would cause a reasonable person to
        recognize the probability or likelihood of imminent harm.

        Under the criminal act at issue in this particular scenario,
        Cavanaugh’s owed no duty to protect its patron from the sudden
        parking lot brawl when no evidence shows that Cavanaugh’s
        knew the fight was impending. Because we continue to decline
        to impose a comprehensive “duty on proprietors to afford
        protection to their patrons” from unpredictable criminal attacks,
        Goodwin, 62 N.E.3d at 394, we reverse and remand.

                                               *****

        [T]he parties contest the specifics of the parking-lot encounter.
        But, as discussed below, that disagreement does not affect the
        threshold legal question of whether Cavanaugh’s owed
        Porterfield any duty.

                                               *****

        [F]oreseeability in this context – as a component of duty – is
        evaluated differently than foreseeability in proximate cause
        determinations: while the latter foreseeability analysis requires a
        factfinder to evaluate the specific facts from the case, the former
        “involves a lesser inquiry,” requiring a court, as a threshold legal
        matter, to evaluate “the broad type of plaintiff and harm
        involved, without regard to the facts of the actual occurrence.”

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020        Page 15 of 23
        Goodwin, 62 N.E.3d at 393 (citation omitted); see generally id. at
        392 (rejecting a prior-used totality test because it “focuses on the
        particular facts of the case rather than a broader inquiry” and “is
        ill-suited to determine foreseeability in the context of duty”). By
        focusing “on the general class of persons of which the plaintiff
        was a member and whether the harm suffered was of a kind
        normally to be expected,” Rogers, 63 N.E.3d at 325, courts must
        “assess whether there is some probability or likelihood of harm
        that is serious enough to induce a reasonable person to take
        precautions to avoid it,” not merely that harm is “sufficiently
        likely,” Goodwin, 62 N.E.3d at 392 (quotation omitted).
        “[B]ecause almost any outcome is possible and can be foreseen,”
        id., this ensures “that landowners do not become the insurers of
        their invitees’ safety,” Rogers, 63 N.E.3d at 324 (quotation
        omitted).

        Just over three years ago, this Court adopted and applied these
        principles in companion cases handed down on the same day.
        First, because bar owners don’t “routinely contemplate that one
        bar patron might suddenly shoot another,” we held that a bar
        owed no duty to a patron who was unexpectedly shot by another.
        Goodwin, 62 N.E.3d at 394. Expressly rejecting the injured
        patron’s request to consider prior police reports and evidence of
        the character of the neighborhood, this Court emphasized that
        foreseeability in the duty context is not to be “premised on the
        facts of [a] particular case.” Id. at 392, 393. This historical
        evidence – while appropriate to consider when assessing
        foreseeability at the proximate-cause stage – was inappropriate to
        contemplate in the “lesser inquiry” concerning duty. Id. at 393.
        Ultimately, no present knowledge informed the landowner that
        any sudden harm was impending, and the restaurant didn’t owe
        the patron a duty to protect him from the “criminal act at issue.”
        Id. at 394, 389.

        And second, a homeowner owed no duty to protect a party guest
        suddenly attacked by a co-host because hosts don’t “routinely
        physically fight guests whom they have invited.” Rogers, 63

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 16 of 23
               N.E.3d at 326. “Although house parties can often set the stage
               for raucous behavior[,] . . . to require a homeowner to take
               precautions to avoid this unpredictable situation would
               essentially make the homeowner an insurer for all social guests’
               safety.” Id. No duty to protect from the unexpected fight was
               owed to the house-party guest.


       140 N.E.3d at 838-840.


[13]   Further, the Court addressed evaluating the “broad class of plaintiff” and the

       “broad type of harm” in these cases and acknowledged that, when it did so in

       these cases,


               a key factor is whether the landowners knew or had reason to
               know about any present and specific circumstances that would cause
               a reasonable person to recognize the probability or likelihood of
               imminent harm. See Goodwin, 62 N.E.3d at 385 (noting that, just
               before the barroom shooting, all the parties were separately
               “socializing” at “the small establishment”); Rogers, 63 N.E.3d at
               319 (remarking that the homeowner observed that her co-host
               was, before attacking a house-party guest, “just ‘being normal,’
               and it was not obvious to her that he had ‘a buzz going’” from
               drinking alcohol); id. (observing that, before the guest was found
               dead outside her home, the homeowner saw him “lying
               motionless on the basement floor with his eyes closed”). If
               landowners had reason to know of any imminent harm, that
               harm was, as a matter of law, foreseeable in the duty context.
               See, e.g., id. at 327 (holding that it was foreseeable “that a house-
               party guest who is injured on the premises could suffer from an
               exacerbation of those injuries”). In the years since Goodwin and
               Rogers, courts have thoughtfully applied this framework, finding
               duty only when landowners had this contemporaneous knowledge.

                                                      *****


       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020        Page 17 of 23
        [W]hen a college student sexually assaulted his inebriated
        sophomore party guest in his fraternity house, the Southern
        District found a duty owed when the “fraternity knew or should
        have known of [ ] prior allegations” of sexual assault against the
        member. Doe v. Delta Tau Delta Beta Alpha Chapter, No. 1:16-cv-
        1480, 2018 WL 3375016, at *4 (S.D. Ind. July 11, 2018). A year-
        and-a-half before this assault, another sophomore’s friend told
        four of this member’s fraternity brothers that he had sexually
        assaulted her during a similar alcohol-fueled event while she was
        “blacked out or possibly unconscious.” Id. at *2. These
        fraternity brothers were bound, by their fraternity’s code of
        conduct, to “confront members of this Fraternity who” violated
        the code, which compelled respecting “the dignity of all persons”
        and barred the “sexual[ ] abuse [of] any human being.” Id. at *3.
        Because “a defendant’s actual knowledge is an appropriate
        consideration in determining foreseeability and the existence of
        any duty owed,” the fraternity’s awareness, through its members,
        of the accusations of sexual assault against this particular
        member gave it a duty to protect the “invitee to a social fraternity
        event” from his assault at the party. Like the restaurants and bar
        discussed above [(i.e., the parties in Hamilton v. Steak ‘n Shake
        Operations Inc., 92 N.E.3d 1166 (Ind. Ct. App. 2018), trans. denied;
        Certa v. Steak ‘n Shake Operations Inc., 102 N.E.3d 336 (Ind. Ct.
        App. 2018), trans. denied; and Buddy & Pals III, Inc., 118 N.E.3d
        38)], the fraternity had reason to recognize the probability or
        likelihood of looming harm when it hosted another spirited
        gathering and left the very member it knew was accused of sexual
        assault unhindered to assault another drunken party guest.

        But without notice of present and specific circumstances that
        would cause a reasonable person to recognize the risk of an
        imminent criminal act, our Court of Appeals has consistently
        held since Goodwin and Rogers – until now – that landowners
        cannot foresee these sudden attacks.


Id. at 840-843 (emphases added).

Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020      Page 18 of 23
[14]   The Court’s 3-2 majority opinion seems to instruct both narrowing the review

       of whether a duty is foreseeable and limiting when a duty is found to exist. In

       applying its framework, the Court ultimately found:


               Cavanaugh’s had no reason to foresee a bar patron blinding
               another during a sudden parking lot fight. Unlike the cases
               where courts have found a duty when a landowner knew or
               should have known about likely looming harm, Porterfield does
               not show that Cavanaugh’s had any reason to believe the fight
               would occur. The skirmish occurred suddenly and without
               warning: for hours before the fracas, Porterfield and his friend
               socialized with bartenders and had no animosity with any other
               customers. Indeed, no evidence suggests any tension in the bar
               before the fight. Cf. Hamilton[ v. Steak ‘n Shake Operations Inc., 92
               N.E.3d 1166, 1173 (Ind. Ct. App. 2018)] (holding fight
               foreseeable when restaurant knew of “[a]n escalating thirty-
               minute encounter” between specific groups)[, trans. denied]; Certa[
               v. Steak ‘n Shake Operations, Inc., 102 N.E.3d 336, 340-341 (Ind.
               Ct. App. 2018)] (holding fight foreseeable when restaurant knew
               “patrons had engaged in a verbal altercation and was aware of
               the potential for escalation of the conflict”)[, trans. denied]. And
               the bar had no reason to think that Porterfield, his assailants, or
               any of their affiliates were particularly suited to committing the
               specific criminal acts they perpetrated. Cf. Buddy & Pals[ III, Inc.
               v. Falaschetti, 118 N.E.3d 38, 43 (Ind. Ct. App. 2019)] (holding
               fight foreseeable when bar knew patron “was not taking his
               ejection [for fighting] well and was in a fighting mood”)[, trans.
               denied]; Delta Tau Delta[ Beta Alpha Chapter, No. 1:16-cv-1480-
               JMS-DML, 2018 WL 3375016, at *4 (S.D. Ind. July 11, 2018)]
               (holding sexual assault foreseeable when “fraternity knew or
               should have known of the prior allegations” of sexual assault
               against particular member).

               By pointing to police runs made to the bar during the year before
               the quarrel, Porterfield improperly substitutes evidence of the
               bar’s past raucousness for contemporaneous knowledge of
       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020       Page 19 of 23
               imminent harm. We repeat, this type of historical evidence,
               while “appropriate in evaluating foreseeability in the context of
               proximate cause,” should play no role when we evaluate
               “foreseeability as a component of duty.” Goodwin, 62 N.E.3d at
               393. Considering prior reports of the bar’s unruliness shifts our
               common law jurisprudence back into a recently supplanted
               totality analysis and risks fabricating a duty when harm is merely
               “sufficiently likely.” Id. at 392 (quotation omitted). A
               landowner’s present knowledge, however, more conclusively
               elevates the knowledge of risk to “some probability or likelihood
               of harm,” id., allowing courts to continue to find a duty when
               “reasonable persons would recognize it and agree that it exists,”
               Rogers, 63 N.E.3d at 325.


       Id. at 843-844.


[15]   In a separate opinion in which Justice David joined, Justice Goff dissented and

       disagreed with adding new requirements to the foreseeability inquiry that

       “elevat[ed] the standard to impose a duty.” Cavanaugh’s, 140 N.E.3d at 844

       (Goff, J., dissenting). He further observed that the “majority also relie[d] on the

       particular facts of this case” including “the lack of tension in the bar, noting that

       ‘for hours before the fracas, [the plaintiff] and his friend socialized with

       bartenders and had no animosity with any other customers.’” Id. at 846

       (quoting majority op. at 843). Accordingly, it appears that, in practice, an

       examination of particular facts is necessary to fully resolve the question of duty




       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020       Page 20 of 23
       at this stage and to properly apply Cavanaugh’s required “foreseeability as a

       component of duty” analysis.10 See 140 N.E.3d at 844 (majority op.).


[16]   Here, the designated evidence reveals that, on the weekend prior to the April

       15th incident, shouting in the main building disrupted the selection of a new

       Executive Committee, that the selection process was relocated, that law

       enforcement was called, and that, when “around eight officers came in,”

       everybody was asked to leave. Appellant’s Appendix Volume III at 27. After

       the election, the Committee took steps to avoid further disturbances, including

       not announcing the committee selection, hiring extra security, and issuing

       membership termination letters for twelve members.


[17]   On the day Harjinder asserts Amardeep, a Gurdwara Hargobind board

       member, stabbed him, more security guards were present on the premises than

       on the election Saturday. Signs were posted in the gurdwara that restricted

       photos or videos because of bad publicity and people becoming argumentative.

       That day, people carried weapons, which the designated evidence reveals was a

       normal practice, and carried weapons inside the place of worship, which

       Harjinder’s designated evidence indicated “was not normally done.” Id. at 120.




       10
          For example, the examination of a landowner’s “present knowledge” is an inquiry which the Cavanaugh’s
       majority instructs may “more conclusively elevate[] the knowledge of risk to ‘some probability or likelihood
       of harm’.” 140 N.E.3d at 844 (majority op.). Despite the admonition in Goodwin that duty is to be
       determined “without regard to the facts of the actual occurrence,” 62 N.E.3d at 393 (citation omitted),
       subsequent cases have utilized a review of “present and specific circumstances,” Cavanaugh’s, 140 N.E.3d at
       840 (citing Goodwin, 62 N.E.3d at 385; Rogers, 63 N.E.3d at 319), in determining the existence of a legal duty.
       This appears to be a distinction without a difference, and clarification in this area would be helpful.

       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020                             Page 21 of 23
       Further, members of the board and committee, including Satnam, the president

       of the Gurdwara Hargobind committee, terminated the memberships of twelve

       individuals by letter and, in anticipation that certain individuals had not

       received the notice, hired a Marion County Sheriff’s deputy to hand out the

       letter the day of the incident and to prevent entrance to the premises. Two of

       the four designated video recordings, when viewed together, contain footage of

       Satnam and an entourage escorting Nijjar through the temple’s prayer room, as

       well as of an individual wielding a spear. See Exhibit A-7, “Escort Out” clip at

       0:21, “Swinging the Spear” clip at 0:01-0:08; Appellant’s Appendix Volume III

       at 43. Satnam can be seen shoving Nijjar, who turns around and confronts

       him. Moments afterwards, individuals already inside the prayer hall surround

       Satnam, Nijjar, and the escort group, other individuals enter the room, a large

       crowd forms, and several physical skirmishes break out across the prayer hall.

       It is during this time that the stabbing in question occurs. We note that unlike

       in Cavanaugh’s, which involved third parties, i.e., a bar patron fighting with

       another departing bar patron in the parking lot, the present case involves

       Satnam, the president of the Gurdwara Hargobind committee, shoving Nijjar,

       which happened seconds before the larger fracas began when Harjinder was

       allegedly stabbed by a board member.


[18]   On these facts, we find that Gurdwara Hargobind had notice of present and

       specific circumstances that would cause a reasonable person to recognize the

       risk of an imminent criminal act, and had reason to recognize the probability or

       likelihood of looming harm on a special day of celebration at which its change


       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020     Page 22 of 23
       in leadership was to be announced and the new Board of Directors was to take

       charge.

[19]   For these reasons, we reverse the trial court’s entry of summary judgment in

       favor of Gurdwara Hargobind and remand for further proceedings.

[20]   Reversed and remanded.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CT-959 | September 8, 2020   Page 23 of 23